 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 435 
In the House of Representatives, U. S.,

June 8, 2009
 
RESOLUTION 
Celebrating Asian/Pacific-American Heritage. 
 
 
Whereas this year marks first time the United States is led by a President with close Asian ties, including President Obama’s childhood in Indonesia and Hawai’i, and the President has made unprecedented outreach efforts to the Asian-American and Pacific Islander community; 
Whereas the selection of May as the month for Asian/Pacific-American Heritage Month was significant due to two historical events that occurred in May: first, May 7, 1843, when the first Japanese immigrants arrived in the United States, and second, May 10, 1869, when, with substantial contributions from Chinese immigrants, the first transcontinental railroad was completed; 
Whereas section 102 of title 36, United States Code, officially designates May as Asian/Pacific-American Heritage Month, and requests the President to issue each year a proclamation calling on the people of the United States to observe Asian/Pacific-American Heritage Month with appropriate programs, ceremonies, and activities; 
Whereas according to the Bureau of the Census, an estimated 14,900,000 United States residents identify themselves as Asian alone or in combination with one or more other races, and an estimated 1,000,000 United States residents identify themselves as Native Hawaiian and other Pacific Islander alone or in combination with one or more other races; 
Whereas even though Asian-Americans and Pacific Islanders faced the injustices of racial prejudice as exemplified by the Chinese Exclusion Act, the internment of Japanese Americans and Japanese/Latin-Americans, the Vincent Chin case, and other events, the community has made considerable contributions to the vast cultural, economic, educational, military, and technological advancements of the United States; 
Whereas Asian-Americans and Pacific Islanders such as civil rights activist, Yuri Kochiyama, Medal of Honor recipient, Herbert Pililaau, the first Asian-American Congressman, Dalip Singh Saund, the first Asian-American Congresswoman, Patsy Mink, and others have made significant strides in the political and military realms; 
Whereas the Presidential Cabinet includes a record three Asian-Americans: Energy Secretary Steven Chu, Commerce Secretary Gary Locke, and Veterans Affairs Secretary Eric Shinseki; and 
Whereas celebrating Asian/Pacific-American Heritage provides the people of the United States with an opportunity to recognize the achievements, contributions, history, and influence concerns of Asian-Americans and Pacific Islanders: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes that the incredible diversity of different racial and ethnic groups, including Asian-Americans and Pacific Islanders, is a source of strength for the United States; and 
(2)celebrates the contributions of Asian-Americans and Pacific Islanders to the United States. 
 
Lorraine C. Miller,Clerk.
